


Exhibit 10.1


April 13, 2015




Paul D. Ziemnisky, Jr.








Dear Paul:


The following is an agreement (“Agreement”) between Paul D. Ziemnisky, Jr.
(hereinafter referred to as “You”) and Oil-Dri Corporation of America
(hereinafter referred to as “Oil-Dri” or “the Company”) regarding your
separation of employment from Oil-Dri. The purpose of this Agreement is to
provide for an orderly departure under terms which are mutually acceptable to
both parties and protection for the Company from any and all claims by You
against the Company other than those based on this Agreement. Therefore, in
consideration of the mutual promises set forth in this Agreement, You and
Oil-Dri agree to the following terms and conditions:


1.
Your employment with Oil-Dri will terminate on April 13, 2015.



2.
Although You are not otherwise entitled to receive any severance pay from
Oil-Dri, in exchange for your promises contained in this Agreement, Oil-Dri
agrees to give You severance compensation as stated below.

In exchange for your signature on this Agreement and your acceptance of a new
Non-Competition Agreement and a new Non-Disclosure Agreement, Oil-Dri will pay
You severance equal to three (3) months of your base salary for a total gross
payment of $53,750.04, less required withholding. These payments will run
through July 15, 2015.
If you still remain unemployed after July 15, 2015, you will receive up to a
maximum of an additional three (3) months of severance. However, these severance
payments will cease immediately at any time during these additional three (3)
months if you become employed.
All payments will be made semi-monthly on the Company’s normal payroll dates.
Such payments will not commence until the eighth day after You sign this
Agreement. The last paydate of severance compensation will be July 15, 2015,
unless payments end earlier as provided in paragraph number fifteen (15) of this
Agreement, or unless payments end later as outlined in the previous paragraph.
Oil-Dri will you pay for your counsel and reasonable defense costs in any
pending third party litigation naming You, to the extent that You agree to be
represented by counsel of Oil-Dri’s choosing, including counsel also
representing Oil-Dri, and cooperate in the defense of Oil-Dri, including
appearing at deposition and trial if that is necessary.


3.
All wages, vacation pay and other benefits due to You as of your separation date
according to the established policies, plans, and procedures of the Company will
be paid to You in accordance with the terms of those established policies,
plans, and procedures. In addition, any benefit continuation rights or benefit
conversion rights existing under the established plans of the Company will be
made available to You in accordance with the terms of such established plans.
You will receive a separate letter with details concerning your benefits upon
separation.

4.
You understand and agree that severance compensation under paragraph number two
(2) above will end upon your application for unemployment compensation benefits.
If Oil-Dri stops paying severance compensation because of your application for
unemployment compensation benefits, that will have no effect upon the release
provided in paragraph number five (5) below and the release shall remain in full
force and effect.



5.
In consideration for receiving the severance compensation described in paragraph
number two (2) above, You waive and release and promise never to assert any
claims or causes of action, whether or not now known, against the Company or its
acquisitions, predecessors, successors, or past or present subsidiaries,
officers, directors, agents, employees, assigns and employee benefit plans, with
respect to any matter, including but not limited to, any matter related to your
employment with the Company or the termination of that employment. This means,
among other things, that You waive any right to assert any claim or complaint
against the Company, including, but not limited to, tort claims; claims of
wrongful discharge, emotional distress, defamation, fraud, or breach of
contract; claims for attorney’s fees; any claims of discrimination or harassment
based on sex, age, race, color, national origin, ancestry, religious creed,
disability, sexual orientation, marital status, present or past history of
physical or mental disability or


1



--------------------------------------------------------------------------------




handicap, veteran status or on any other basis, under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Older
Workers Benefit Protection Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act, the Illinois Human Rights Act, and/or all other
local state or federal laws, ordinances and regulations relating to employment.
This is a general release. You understand and agree that this general release
includes, but is not limited to, any claims arising out of or related to your
employment with Oil-Dri and your separation from that employment. However,
nothing in this Agreement shall constitute a release by You of any claims that
cannot by law be waived. This Agreement does not waive rights or claims that may
arise after You sign this Agreement, nor does it prohibit You or the Company
from seeking enforcement of the terms contained in this Agreement.
   
6.
You understand and agree that, while this Agreement does not affect your rights
to file a charge with or to participate as a witness in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission (the “EEOC”)
or any similar state agency, by accepting the terms of this Agreement and the
compensation provided as a result, You give up your right to receive any relief
whatsoever, including but not limited to financial benefit or monetary recovery,
from any lawsuit or settlement related to such rights and claims as You waived
in paragraph number five (5) above, whether the lawsuit is filed or the
settlement reached by the EEOC or anyone else.



7.
By signing this Agreement You are verifying to the Company that You:

a.
have not suffered a work-related injury that you have not properly disclosed to
Oil‑Dri; and

b.
have been paid in full all wages due and owing to You for any and all work which
You performed for Oil-Dri through the pay period of the paydate immediately
preceding the date of your signature. Oil-Dri agrees that if you performed work
for Oil-Dri after that pay period, payment will be made to you according to the
Company’s established payroll practices.



8.
You will return to Kevin Breese all door and file keys, radio, beeper,
equipment, tools, computer access codes, disks and instructional manuals,
reports, files, memoranda, records, software, credit cards, and other physical
or personal property which You received, prepared or helped prepare in
connection with your employment with the Company. You agree that You will not
keep any copies or excerpts of any of the above items.



9.
You will promptly respond to any questions from Daniel Jaffee, or any person
designated by him, related to your work at Oil‑Dri until the date at which your
severance payments end. For this purpose, You will provide Daniel Jaffee with
your current phone numbers and e‑mail address, if any.



10.
You waive and surrender any right you may have, now or hereafter, to employment
with Oil‑Dri. In reliance on this waiver, the Company may disregard any
employment application submitted by You.



11.
You agree to refrain from using in any manner and to keep confidential any and
all information and data concerning the business and affairs of Oil-Dri or its
affiliates which You have received as a result of the employment relationship of
the parties, except to the extent that You can demonstrate that the information
or data (i) is generally available to the public through no act or failure to
act of You, (ii) was already known to You on a non-confidential basis on the
date of receipt, (iii) was disclosed to You on a non-confidential basis by a
third party not having a confidential relationship with the Company with respect
to such information, or (iv) has been independently acquired or developed
without violating any of your obligations under this provision.



12.
You understand that the terms of this Agreement may be required to be disclosed
in SEC related filings.



13.
You will direct all reference inquiries to Kevin Lange, Benefits Manager, who
will respond only with the following information: dates of employment,
position(s) held, confirmation of last salary. To the extent that You direct
references to other persons, the Company is not liable for any statements made
by such non-designated individuals. You agree that the Company has no liability
for any statements made regarding You by persons not employed by the Company at
the time such statements are made.



14.
You will not do or say anything which criticizes or disparages the Company, its
management or practices, which disrupt or impairs the Company's normal, ongoing
business operations, or which harms the Company's reputation with its employees,
customers, suppliers or the public.



15.
You understand and agree that if you breach any part of this Agreement,
Oil-Dri’s obligation for severance compensation as stated in paragraph number
two (2) above ceases and Oil-Dri may recoup all such payments already made.


2



--------------------------------------------------------------------------------






16.
You and Oil-Dri agree that this Agreement constitutes the entire understanding
of the parties concerning the cessation of the employment relationship and sets
forth all compensation to be paid by the Company to You subsequent to cessation
of the employment relationship. This Agreement cancels and supersedes all
previous agreements and understandings, oral or written, between the parties
with respect to the subject matter hereof and may be modified only in a written
document signed by You and a duly authorized officer of the Company.



17.
Nothing in this Agreement shall be treated as an admission by You or the Company
of any liability, wrongdoing or violation of any law.



18.
This Agreement shall be governed by and construed in all respects under the laws
of the State of Illinois without reference to its conflicts of laws, rules or
principles. If a court finds any part of this Agreement to be invalid or
unenforceable, then that provision or part shall be modified so as to render it
valid and enforceable, or, if necessary, shall be deemed removed from this
Agreement. In any event, the rest of the Agreement shall remain in full force
and effect and shall be enforced to the maximum extent permitted by law

 
19.
You have the right to consult with an attorney of your choice before signing
this Agreement and Oil-Dri encourages You to do so. You understand that you have
up to twenty-one (21) days after receiving this Agreement to review it and to
discuss it with an attorney, and that You have seven (7) days after you have
signed this Agreement during which you may revoke it. You understand that if You
do not return to the Company a signed and dated copy of this Agreement by the
close of business on the 21st calendar day after your termination of employment,
the provisions of this Agreement, including the severance compensation
provisions, will be void and the Company will have no further obligations
thereunder. This Agreement must be signed and returned to Kevin Breese, Vice
President of Human Resources, at the address shown below without any alteration.
Any modification or alteration of any terms of this Agreement voids the
Agreement in its entirety.



If you wish to revoke this Agreement within the seven-day period, You may do so
by delivering a letter of revocation to Kevin Breese, Vice President of Human
Resources, at the address shown below. Because of this revocation period, You
understand that this Agreement shall not become effective or enforceable until
the eighth day after the date you sign this Agreement. After that, it becomes
binding and irrevocable.


Please indicate your agreement with the terms stated above by signing below.


OIL-DRI CORPORATION OF AMERICA


By:    /s/ Kevin Breese                        
Kevin Breese, Vice President of Human Resources    
Oil-Dri Corporation of America
410 N. Michigan Ave. - Suite 400
Chicago, IL 60611-4213                
    


I agree with the terms of this Agreement and deem it to be fair and equitable,
as signified by my signature below. Furthermore, I acknowledge that I have read
and understand this Agreement and that I sign this release of all claims, known
or unknown, voluntarily, with full appreciation that at no time in the future
may I pursue any of the rights I have waived in this Agreement.


/s/ Paul D. Ziemnisky Jr.                            Date: 4/23/15            
Paul D. Ziemnisky, Jr.                 





3

